Citation Nr: 0707245	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits.


ATTORNEY FOR THE BOARD

E.I. Velez, Associate Counsel


INTRODUCTION

The appellant claims to have recognized active service with 
Philippine Army in the service of the U.S. Armed Forces, Far 
East (USAFFE).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  


FINDINGS OF FACT

The appellant's claim of recognized active service in the 
service of the USAFFE with the Philippine Army prior to July 
1, 1946 is insufficient to establish entitlement to non-
service connected pension benefits.


CONCLUSION OF LAW

The appellant's service is not qualifying service for VA non-
service connected pension benefits.  38 U.S.C.A. §§ 101, 107, 
1521 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.2, 3.40, 
3.41 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA does not apply to this claim.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  As explained below, 
the facts as alleged by the appellant, even if true, are 
insufficient to establish his entitlement to the benefit 
being sought as a matter of law.

The appellant has alleged recognized active service in the 
service of the USAFFE with the Philippine Army for the time 
period prior to July 1, 1946.  He has submitted copies of 
service department record purporting to show recognized 
service for a period of time prior to July 1, 1946, including 
a discharge examination dated February 1946.  The National 
Personnel Records Center (NPRC) cannot verify this service.  
See VA Form 21-3101 (JF) dated February 6, 2006 with attached 
VA Form 07-3101 dated April 24, 1972.  The appellant has not 
alleged any other service and none is shown.

Service prior to July 1, 1946 in the organized military 
forces of the Government of the Commonwealth of the 
Philippines in the service of the Armed Forces of the United 
States (including recognized guerilla service) is qualifying 
service for compensation, dependency, indemnity compensation, 
and burial allowance.  However, it is not qualifying service 
for VA pension benefits.  38 U.S.C.A. §§ 107, 1521 (West 
2002); 38 C.F.R. §§ 3.40, 3.41 (2006).

Consequently, the appellant is not eligible for the requested 
benefit.  Even assuming, arguendo, that he has recognized 
service as claimed, such service may be sufficient for 
certain VA purposes (such as compensation) but it is not the 
type of service that can qualify a claimant for certain VA 
benefits, such as a non-service-connected pension in this 
case.  In cases such as this, where the law is dispositive, 
the claim must be denied because of absence of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).





ORDER

Basic eligibility for VA non-service connected death pension 
benefits is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


